Citation Nr: 0722601	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for flat feet with hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which found 
that the veteran had not submitted new and material evidence 
to reopen the claim of service connection on appeal herein.  
The RO reopened and denied the claim in an August 2005 
supplemental statement of the case, and the appeal continued.  
In October 2006, the Board issued a decision that continued 
the reopening of the claim but remanded the claim for service 
connection for additional development.  The case is now 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's flat feet with hallux valgus clearly and 
unmistakably existed prior to service.  

2.  The veteran's preexisting flat feet with hallux valgus is 
shown by clear and unmistakable evidence to have not 
chronically worsened or increased in severity during service.


CONCLUSION OF LAW

Flat feet with hallux valgus were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As noted in the October 2006 remand of this appeal, VA 
partially satisfied its duty to notify by means of an October 
2003 letter from the RO to the veteran.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim and did not fully notify him of what evidence was 
necessary to establish service connection, this is not 
prejudicial to him.  He was subsequently provided adequate 
notice, and the claim was readjudicated, and a November 2003 
statement of the case and August 2005 and May 2007 
supplemental statements of the case were provided to him.   

The veteran was notified as to the means by which a 
disability rating and effective date for disability rating 
are determined by an April 2006 letter from the RO.  
Therefore, the Board also finds no prejudice to the veteran 
in that regard in proceeding with the issuance of a final 
decision.  An October 2006 VCAA letter further elaborated on 
the notice already provided in this case.  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was accorded a VA examination in March 2004 and 
again in March 2007.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


Factual Background

A February 1955 certificate from a private chiropodist stated 
the following:  The veteran had received 23 treatments 
between March 1949 and May 1952.  Detailed records prior to 
May 1952 no longer existed, but in May 1952, the veteran 
underwent surgical reduction of tyloma and heloma, and 
received protective padding, palliative taping, and padding 
of the metatarsal and longitudinal arches.  Later the same 
month, he received diathermy massage and padding of strained 
arches.  (He then entered service in January 1953.)  Three 
treatments that were essentially the same in content (massage 
and padding) were rendered during service in April 1954.  
Current clinical findings included considerable metatarsal 
depression of the metatarsal phalange articulations, 
hyperflexion of all toes, dorsal contraction with deep 
calluses, plantar surface progressing rigidity, and internal 
longitudinal arch strain, muscles and ligaments.  

Despite the aforementioned treatment, at pre-induction 
examination in May 1952, there was neither a foot history 
noted nor any abnormal findings relative to the feet.  The 
veteran entered active duty on January 21, 1953.  On the 
ninth day of active duty, on January 30, 1953, the veteran 
was seen for pes planus and was said to have a varus 
deformity.  He was put on a profile for his feet.  X-ray in 
February 1953 showed slight varus deformity of the metatarsal 
bones with a mild secondary hallux valgus.  His profile 
restricted him from marching more than 1 mile.  An 
October 1953 note indicated continued trouble with feet.  An 
orthopedic consultation at that time recommended continuation 
of the L-2 profile permanently and a pair of longitudinal and 
metatarsal arch supports.  A June 1954 note indicates that 
the veteran had tylomata and pain but that he was a supply 
clerk and did little walking.  Metatarsal arch supports were 
prescribed.  Separation examination in January 1955 showed 
second degree pes planus.  

In February 1955, a statement was received from D.F. to the 
effect that he had known the veteran for 7-8 years, and had 
military service with him, and all that time, the veteran had 
had bad feet, to the point that at times in service, he was 
unable to work due to walking more in service.

The veteran was seen in September 1955 and April 1956 for 
flat feet, the State University of Iowa reported in August 
1964.

An October 1955 VA medical certificate states that the 
veteran had pronated congenital type flattening of the 
arches, calluses, and a foot protecting gait.

VA hospitalization from August to September 1964 showed 
bilateral flat feet, moderate plantar callus formation, poor 
foot hygiene, poorly fitting shoes, and normal X-rays.  The 
veteran dated onset of chronic bilateral foot pain to 1953 
while in service.

October 1981 VA examination showed the veteran to have flat 
feet, pronated, with hallux valgus, both right and left, with 
marked calluses, and to be wearing special shoes for his 
feet. 

In October 1987, D.B. stated that he had known the veteran at 
least 35 years and that he had always had problems with his 
feet.  

VA examination completed in June 1991 disclosed 3rd degree 
pes planus and bilateral hammertoes.  

In September 2000, the RO received a statement signed by 16 
different individuals to the effect that the veteran had worn 
low quarter shoes in service and was not required to drill 
with the unit because of a severe flat foot condition.  The 
veteran provided a certified statement at the same time 
asking the RO to check for his permanent profile, as he did 
not have to march with the troops.  He had orders to wear low 
quarters except in the field.  He was given duty that was not 
strenuous on the feet.  He did not march with the unit; he 
was able to ride in a truck that followed the column.  He 
went to sick call during basic training and was "re 
cycled."  

B.F., D.P.M., provided a February 2004 letter that indicated 
he had seen the veteran to determine whether there was a 
connection between current pathology and active service.  Dr. 
B.F. assessed severe pes valgo planus and moderate to severe 
hallux abductovalgus bilaterally, in February 2004.  Moderate 
semi-flexible hammerdigit syndrome was noted of (toes) 2-5 
bilaterally.  There were right ankle equinus, functional 
hallux limitus, and plantarflexed first rays.  More likely 
than not, the veteran had increased pain as a result of prior 
military service.  There was probably preexisting deformity 
and pathology that was aggravated by "prolonged" weight 
bearing activities such as marching.  The veteran gave a 
history of foot pain starting in service with cold exposure 
in basic training; however, "borderline" foot pain existed 
before service in 1953, but that year, marching was started, 
and the veteran went on light duty in the Army.  

In February 2004, the veteran testified before a Decision 
Review Officer that he had pre-service foot problems but they 
were not that bad.  He started having foot problems in 
service in basic training with marching on rocks.  He sought 
post-service treatment starting in 1955 or 1957 with the VA.  

March 2004 VA examination showed diagnoses of 1.  mild to 
moderate pes planus with calcaneal eversion, 2.  moderate 
bilateral hallux valgus deformities, 3.  bilateral proximal 
first metatarsal bony excrescences, 4.  bilateral semi-rigid 
claw-toe deformities, 5.  bilateral metatarsal head plantar 
callosities, 6.  dorsal proximal interphalangeal joint 
calluses, 7.  bilateral plantar tip calluses, and 7.  
dystrophic changes of all toenails.  The conclusion was that 
it was less than as likely as not that the veteran's foot 
disabilities were caused by disease or injury in service, or 
that such disabilities were aggravated by service, even 
though some of the same conditions present today may have 
been temporarily aggravated in service, and that diagnoses 
numbered 3-8 were acquired after military service.

March 2007 VA examination revealed a diagnosis of mild to 
moderate bilateral pes planus that more likely than not 
preexisted military service both by the evidence and the 
statement of the veteran.  It was opined that it was at least 
as likely as not temporarily aggravated by military service, 
but it was not likely that the natural progression of the 
condition was permanently aggravated by military service, due 
to the interventions and allowances for alternate shoe wear 
and reduced weight bearing activities while on active duty.  
The second diagnosis was bilateral mild to moderate hallux 
valgus, that more likely than not preexisted service as per 
claims file evidence, and was at least as likely as not 
temporarily aggravated by military service.  However, the 
natural progression of the condition was not likely 
permanently aggravated by service due to interventions and 
allowances for alternate shoe wear and reduced weight bearing 
activities in service.  The Board notes that the veteran gave 
a history that while he thought he had flat feet prior to 
service, he was required to march, run, and stand for long 
periods.  However, he was allowed to wear softer, smaller 
shoes in the garrison.  He felt that the requirements of 
service damaged his feet and caused disability.  He stated 
that his bunions started before service but were worsened by 
service due to shoes and walking/running.  He was unsure when 
his hammer toes began.  The medical history was reviewed in 
the examination report, including the finding of the private 
podiatrist, Dr. B.F., that the veteran had increased pain due 
to military service, and that there was probably a 
preexisting deformity that was aggravated by prolonged weight 
bearing activities such as marching.  

In June 2007, the Disabled American Veterans argued that the 
March 2007 VA examination did little to reconcile the medical 
evidence of record and criticized the "run-on" nature of 
the conclusions it offered.  


Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board has carefully considered all the evidence of record 
pertaining to the claim.  Initially, the Board acknowledges 
that no relevant defects were noted at the time of entrance 
into service.  38 U.S.C.A. §§ 1111, 1132.  However, clear and 
unmistakable evidence demonstrates that the veteran's foot 
disability preexisted service and was not aggravated by such 
service, as explained below.  As such, the presumption of 
soundness at service entrance is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1111, 1132; VAOGCPREC 
3-2003; 38 C.F.R. § 3.304(b).  As noted, the veteran was 
inducted into service on January 21, 1953, and first found to 
have deformed feet on January 30, 1953, his 9th day of 
service.  He has never denied that he had some foot problems 
prior to service.  And, apparently unbeknownst to service 
doctors, he had received 25 private foot treatments prior to 
service, at least one being a foot surgery for tyloma and 
heloma.  Pre-service treatment was consistent with the 
problems shown in service, and, in fact, the veteran received 
additional treatment from this chiropodist for these same 
problems during service (without any notation by the doctor 
that they had changed or increased in service).  

Further, the veteran is shown to have undergone no increase 
in disability during service.  He did not receive more foot 
treatment, either in quantity or level of care, during 
service than he received in the years preceding service.  
Treatment by service providers consisted essentially of 
limitations on his duty and similar palliative care.  Again, 
treatment during service by his pre-service chiropodist 
reflected no increase in disability, only continuation of the 
same treatment.  

After service, the veteran received continuing treatment 
which did not suggest in any way that the service period 
represented an aggravation of foot disability.  No post 
service medical opinion other than Dr. B.F.'s, in February 
2004, many years later, has suggested that the two-year 
service period represented some increase in disability beyond 
that expected in cases like the veteran's.  Dr. B.F. 
apparently was specifically retained to assist in the 
prosecution of this appeal, as opposed to assist in 
treatment.  

The Board finds that Dr. B.F.'s February 2004 opinion in 
support of the claim, while competent, is less credible than 
the two VA examination opinions here, also obtained as 
medical opinions to assist in resolving this appeal.  This is 
because Dr. B.F. was apparently unaware that the veteran 
served only 9 days before receiving treatment for his feet.  
He was then put on a profile with restrictions, contrary to 
Dr. B.F.'s assertion that he was asked to do "prolonged" 
weight bearing activities such as marching.  Dr. B.F., unlike 
the VA examiners, also did not have the benefit of the claims 
file to review.  It appears that he thus was not aware of the 
veteran's extensive pre-service foot treatment and surgery.  
Therefore, he was unable to consider the entire history of 
the disability as did the VA examiners.  The Board notes that 
the veteran himself, in his statement in support of claim 
received in September 2000, contradicted Dr. B.F.'s remark 
that the veteran was subjected to prolonged weight bearing 
activities such as marching in service.  

Two different VA examiners have reached conclusions opposite 
to Dr. B.F.'s, that is, it is more likely than not that the 
foot disability preexisted service and was not aggravated 
beyond the natural course of that disability during service.  
The March 2007 VA examination found that decreased weight 
bearing and alternate shoe wear in service precluded such 
aggravation.  The VA examiners in this case account for the 
evidence of record prior to, during, and after service and 
provide a medical explanation for their opinions that is 
consistent with what is known about the veteran's service.  
Absent contemporaneous medical findings in the record on the 
explicit points which must be decided herein, the Board has 
difficulty imagining more clear and unmistakable medical 
evidence than that shown by the VA medical evidence here.  
While the writing of the examiners may tend toward run-on 
sentences, their ultimate meaning is abundantly clear.  38 
U.S.C.A. §§ 1111, 1132; VAOPGCPREC 3-2003; 38 C.F.R. 
§ 3.304(b).  The Board stresses that in this case, no 
aggravation in service is shown, based on all of the evidence 
pertaining to the periods before, during and after service.  
Id.    

For reasons discussed above, the Board favors the VA opinions 
over Dr. B.F.'s and thus finds that any increase in 
disability during service was due to natural progress of the 
veteran's pre-service disability.  38 U.S.C.A. § 1153; 38 
C.F.R § 3.306(a).  Temporary or intermittent flare-ups of a 
preexisting disability are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993).  Based on review of the March 2004 and March 
2007 VA examinations, the Board finds that temporary flare-
ups, as opposed to aggravation of the underlying condition, 
are precisely what those examiners found had occurred from a 
medical perspective in service.  

The veteran has also submitted lay statements indicating, 
years after service, essentially that foot disability 
increased in service.  However, the lay authors of these 
statements are not medically qualified to render medical 
opinions on the cause of the veteran's symptoms in service.  
The contemporaneous service medical records show that the 
veteran was able to serve, with accommodations, with rare 
exceptions due to blisters causing acute symptoms, etc.  
Medical qualification is generally required to render a 
medical opinion such as the fact of or cause of increase in a 
specific disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

While the Board has considered the Disabled American 
Veterans' criticism of the March 2007 VA examination report 
as run-on in nature and as failing to reconcile the medical 
evidence of record, the Board finds that the March 2007 VA 
examination report is nonetheless credible and competent.  
Although no reconciliation, in the sense of agreement, was 
reached in the conclusions of that examination, the examiner 
makes specific reference to Dr. B.F.'s findings.  And, in his 
conclusion, the examiner references the accommodations and 
restrictions provided to the veteran in service, undercutting 
the basis of Dr. B.F.'s opinion and supporting his own.  
There is ample basis in the record for the March 2007 VA 
examiner to have reached his conclusions.  As such, the Board 
sees no reason to remand this case a second time for a third 
VA examination.  38 C.F.R. § 3.159.  The preponderance of the 
evidence is against the claim and it must be denied.  38 
U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for flat feet with hallux 
valgus is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


